Citation Nr: 1441391	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 10 percent for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1974 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of the hearing is in the Veteran's file.

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDING OF FACT

Severe symptoms of more or less constant abdominal distress due to irritable bowel syndrome is not shown.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2013).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre-adjudication VCAA notice by letter dated in November 2010. As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice);

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  The Veteran does not receive benefits for the Social Security Administration.

The Veteran was afforded VA examinations in November 2010 and in March 2014. As examination reports are based on review of the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examinations are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet.App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet.App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992). 

Irritable Bowel Syndrome

Irritable bowel syndrome is currently rated 10 percent under Diagnostic Code 7319.  The disability was initially rated under Diagnostic Code 7307 (gastritis), but the RO changed the Diagnostic Code to 7319 during the appeal. 


Diagnostic Code 7319 (irritable colon syndrome) is the more appropriate Diagnostic Code because it is closely related by function affected, symptomatology, and anatomical location to irritable bowel syndrome.  38 C.F.R. § 4.20.  Whereas the criteria under Diagnostic Code 7307 (gastritis) are symptoms of eroded and ulcerated areas of the stomach, which are not closely related by function affected, symptomatology, and anatomical location to irritable bowel syndrome.  

The Board will consider only Diagnostic Code 7319.  Under Diagnostic Code 7319, the criteria for the next higher rating, 30 percent, are severe symptoms with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

Evidence

The Veteran's current claim for increase was received by VA in October 2010.

On VA examination in November 2010, the Veteran complained of abdominal distress after meals and five to seven bowel movements a day.  He denied weight gain or loss, nausea, and constipation.   The Veteran stated that the disability limited  his occupational functioning and activities of daily living to the extent the he needed to be near a bathroom.  On examination, there was no evidence of malnutrition or anemia.  The VA examiner described irritable bowel syndrome as very mild.

On VA examination in April 2014, the Veteran complained of bloating, cramping, and two to three bowel movements after each meal.  The VA examiner stated that the current symptoms were the result of diabetes mellitus and HIV, nonservice-connected disabilities.  The VA examiner explained that diabetes mellitus and HIV are medically well-recognized to cause gastrointestinal symptoms and that the Veteran's nonservice-connected disabilities were treated with more than 15 drugs that carried potential gastrointestinal side effects.   



Analysis

The evidence shows that the Veteran experiences bloating, cramping, and several bowel movements after each meal. 

The Veteran is competent to describe his symptoms, which are within the realm of his personal experience.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran however is not competent to relate the current symptoms to irritable bowel syndrome as opposed to his other nonservice-connected disabilities and prescribed medications as such an inference or opinion falls outside the realm of common knowledge of the Veteran as a lay person.  And no factual foundation has been shown that the Veteran is qualified through education, training, or experience to offer a medical opinion as to whether the current symptoms are due to irritiable bowel syndrome.  Accordingly, the Veteran's opinion is not competent evidence and is not admissible as evidence favorable to the claim.

The competent medial evidence consists of the report of VA examination in April 2014.  The VA examiner concluded that the current gastrointestinal symptoms were not related to irritable bowel syndrome, but the symptoms were related to the nonservice-connected diabetes and HIV and the prescription drugs for the nonservice-connected disabilities.  The VA examiner explained that it was medically well -recognized that diabetes and HIV cause gastrointestinal symptoms and that the nonservice-connected disabilities were treated with more than 15 drugs that also carry potential gastrointestinal side effects.  






The Board finds that the medical opinion is persuasive, because the VA examiner applied medical analysis to the specific facts of the case to reach the conclusion submitted in the opinion.  As the medical opinion opposes rather than supports the claim, the Board concludes that that the preponderance of the evidence is against the claim for a rating higher than 10 percent for irritable bowel syndrome under Diagnostic Code 7319 at any time during the appeal period.  And there is no other potentially applicable Diagnostic Code.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria under Diagnostic Code 7319 reasonably encompass the Veteran's disability level and symptomatology.  





As the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule, referral for extraschedular consideration for the claim for increase is not warranted. 


Total Disability Rating Based on Individual Unemployability

The Veteran's only service-connected disability is irritable bowel syndrome, rated 10 percent.  

A total disability rating may be assigned where the schedular rating is less than 100 percent, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  Whereas here the Veteran does not meet the percentage standard of a single service-connected disability ratable at 60 percent under 38 C.F.R. § 4.16(a), a total rating claim may be considered on an extraschedular basis. 

Like an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 4.16(b) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for an extraschedular consideration.

The Veteran asserts that he cannot work due to irritable bowel syndrome.  The VA examiner concluded that the Veteran's current symptoms of bloating, cramping, and frequent bowel movements are due to nonservice-connected diabetes mellitus and HIV and the prescribed medications for the nonservice-connected disabilities.  






As the record does not reasonably raise the claim for a total rating on an extraschedular basis based on the current severity of the service-connected irritable bowel syndrome, a referral for extraschedular consideration is not warranted.


ORDER

A rating higher than 10 percent for irritable bowel syndrome is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


